Name: 98/447/EC: Council Decision of 7 April 1998 on the conclusion of the Agreement between the European Community and the Republic of Georgia on trade in textile products
 Type: Decision
 Subject Matter: European construction;  international trade;  Europe;  leather and textile industries
 Date Published: 1998-07-15

 Avis juridique important|31998D044798/447/EC: Council Decision of 7 April 1998 on the conclusion of the Agreement between the European Community and the Republic of Georgia on trade in textile products Official Journal L 199 , 15/07/1998 P. 0030 - 0093COUNCIL DECISION of 7 April 1998 on the conclusion of the Agreement between the European Community and the Republic of Georgia on trade in textile products (98/447/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113, in conjunction with Article 228(2), first sentence thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the Community an Agreement on trade in textile products with the Republic of Georgia;Whereas the Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Community and the Republic of Georgia on trade in textile products is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the Community.Article 3The President of the Council shall, on behalf of the Community, give the notification provided for in Article 20 of the Agreement.Article 4This Decision shall be published in the Official Journal of the European Communities.Done at Luxembourg, 7 April 1998.For the CouncilThe PresidentD. BLUNKETT